UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): April 7, 2011 Rite Aid Corporation (Exact name of registrant as specified in its charter) Delaware 1-5742 23-1614034 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 30 Hunter Lane, Camp Hill, Pennsylvania 17011 (Address of principal executive offices, including zip code) (717) 761-2633 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On April 7, 2011, we reported our financial position and results of operations as of and for the thirteen week period and fifty-two week fiscal year ended February 26, 2011.The press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference.The release includes a non-GAAP financial measure, “Adjusted EBITDA.” We use the non-GAAP measure in assessing our performance in addition to net income determined in accordance with GAAP. We believe the non-GAAP measure serves as an appropriate measure to be used in evaluating the performance of our business.We define Adjusted EBITDA as net income (loss) from operations excluding the impact of income taxes, interest expense and securitization costs, depreciation and amortization, LIFO adjustments, charges or credits for store closing and impairment, inventory write-downs related to closed stores, stock-based compensation expense, debt modifications and retirements, sale of assets and investments, revenue deferrals related to customer loyalty programs and other items. We reference this non-GAAP financial measure frequently in our decision-making because it provides supplemental information that facilitates internal comparisons to the historical operating performance of prior periods and external comparisons to competitors’ historical operating performance. In addition, incentive compensation is based on Adjusted EBITDA and we base certain of our forward-looking estimates on Adjusted EBITDA to facilitate quantification of planned business activities and enhance subsequent follow-up with comparisons of actual to planned Adjusted EBITDA. We include this non-GAAP financial measure in our earnings announcement in order to provide transparency to our investors and enable investors to better compare our operating performance with the operating performance of our competitors, including with those of our competitors having different capital structures.Adjusted EBITDA should not be considered in isolation from, and is not intended to represent an alternative measure of, operating results or of cash flows from operating activities, as determined in accordance with GAAP.Our definition of Adjusted EBITDA may not be comparable to similarly titled measurements reported by other companies.The press release attached hereto as Exhibit 99.1 includes a reconciliation of Adjusted EBITDA to net income (loss), the most directly comparable GAAP financial measure. Item 9.01.Financial Statements and Exhibits. (c) Exhibits. 99.1Press Release, dated April 7, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RITE AID CORPORATION Dated: April 7, 2011 By: /s/ Marc A. Strassler Name: Marc A. Strassler Title: Executive Vice President, General Counsel and Secretary EXHIBIT INDEX Exhibit No. Description Press Release, dated April 7, 2011.
